          Case 2:19-cv-05156-GJP Document 24 Filed 10/06/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    MICHELLE CANDACE CRAWFORD,

                            Plaintiff,
                                                                      CIVIL ACTION
         v.                                                           NO. 19-5156

    ANDREW M. SAUL, Commissioner of the
    Social Security Administration, 1

                            Defendant.


                                                ORDER

        AND NOW, this 6th day of October 2020, upon careful consideration of Plaintiff

Michelle Candace Crawford’s Statement of Issues and Brief in support of her request

for review (ECF No. 12), Social Security Commissioner Andrew M. Saul’s Response

(ECF No. 17), Crawford’s Reply (ECF No. 19), the Administrative Record (ECF No. 11)

and the Report and Recommendation filed by United States Magistrate Judge Jacob P.

Hart, (ECF No. 23), and it appearing that neither Plaintiff nor the Commissioner have

objected to the report, 2 it is ORDERED that:

        1. the Report and Recommendation is APPROVED and ADOPTED 3;



1        Andrew M. Saul became the Commissioner of the Social Security Administration on June 17,
2019. He is substituted as the Defendant in this action pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure.

2       The Report and Recommendation was sent to all parties of record on June 29, 2020, together
with a Notice from the Clerk of Court advising the parties of their obligation to file any objections
within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may object to a
magistrate judge’s proposed findings, recommendations or report under 28 U.S.C. § 636(b)(1)(B), and
subsections 1(c) and (d) of this Rule within fourteen (14) days after being served with a copy
thereof.”). As of today’s date, however, no objections have been filed.

3
        When no objection is made to a Report and Recommendation, the Court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also Oldrati v. Apfel, 33 F.
          Case 2:19-cv-05156-GJP Document 24 Filed 10/06/20 Page 2 of 2




       2. Plaintiff’s request for review is GRANTED, and the decision of the

           Commissioner of Social Security is REVERSED to the extent that the

           matter is REMANDED to the Commissioner under sentence four of 42

           U.S.C. § 405(g) 4 for further proceedings consistent with the Report and

           Recommendation; and

       3. the Clerk of Court shall CLOSE this case.



                                                      BY THE COURT:



                                                        /s/ Gerald J. Pappert
                                                      ________________________
                                                      GERALD J. PAPPERT, J.




Supp. 2d 397, 399 (E.D. Pa. 1998). No clear error appears on the face of the record and the Court
accordingly accepts Judge Hart’s Recommendation.

4       “The court shall have power to enter, upon the pleadings and transcript of the record, a
judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,
with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).
